Mr. Justige Blanco Lugo,
with whom Mr. Justice Rigau, Mr. Justice Dávila, and Mr. Justice Ramírez Bages concur, concurring.
*783San Juan, Puerto Rico, October 29, 1965
I concur in the solution proposed in this case notwithstanding that the legislative course of the motion for reconsideration in our procedural law as well as its jurisprudential interpretation point decidedly to the position which we assumed in Franceschi v. Municipality of Juana Díaz, 88 P.R.R. 377 (1963). I believe that in the present state of the administration of our courts such solution is more practical and leads to better justice, without sacrificing too much the important value of a prompt adjudication of the suits, which is unquestionably what is sought by the provision on the effect of an outright denial of the said motion by reason of nonaction within five days.
—0—